Title: Thomas Jefferson to Samuel & James Leitch, 7 January 1812
From: Jefferson, Thomas
To: Leitch, Samuel & James


          
                  Messrs Saml & James Leitch 
                   
                     Monticello 
                     Jan. 7. 12.
          
		  I intended to have seen you at court yesterday, but having no other call there, I concluded on second thoughts it would be easier to write a letter than ride half a dozen miles and wade in the mud of the court yard. your account should have been paid at some of my earlier epochs of recieving money, had it been sooner communicated to me. 
		  it shall be discharged in the course of the winter, after getting my crop to market, partly in money, partly perhaps by some intermediate supplies of nails. Accept the assurance of my esteem & respect
          
            Th:
            Jefferson
        